     Case: 1:19-cv-05312 Document #: 37 Filed: 03/10/20 Page 1 of 1 PageID #:138

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                 Eastern Division

Anjanette Young
                                    Plaintiff,
v.                                                      Case No.: 1:19−cv−05312
                                                        Honorable John J. Tharp Jr.
The City of Chicago, et al.
                                    Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, March 10, 2020:


        MINUTE entry before the Honorable John J. Tharp, Jr:The Court construes
Plaintiff's "Motion to Dismiss Count 1 pursuant to FRCP 41 and Transfer Jurisdiction
over the Remaining State Court Counts to the Appropriate State Court" [36] as a voluntary
dismissal of her claims without prejudice pursuant to Rule 41(a)(1)(A)(i). So construed,
the motion is granted; no appearance is required. All claims in this case are dismissed
without prejudice. If plaintiff wishes to pursue claims based on state law in state court,
this dismissal does not preclude her from doing so. The Court cannot, however, "transfer"
jurisdiction or claims to the state court. Any scheduled hearings in this matter are stricken
and any pending motions are denied as moot. Civil case terminated. Mailed notice(air, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
